 

Case 7:20-Cr-00080 Document 1 Filed on 12/05/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint SO, United States District

ome Sor thar Dire pet ——
FILED as

= = UNITED STATES DISTRICT COURT gp.
for the eC i 5 2019

 

 

 

 

Southern District of Texas Davi
. . : David J. Bradtey, Cert
United States of America )
v. )
JOSE CRUZ )  CaseNo. Af -19-296 7M
YOB: 1971 USC 5
| —
Defendant(s) lege BLE SD
| SEALE y
a ©. CRIMINAL COMPLAINT
. I, the complainant in this case, state that the following is true to the best of my knowledge.and belief. .
On.or about'the date(s) of |... _.November 5, 2019 . in the county of Hidalgo -_. - inthe
_. ...Southern District of Texas , the defendant(s) violated: .
_ Code Section . Offense Description
~ 18 USC-922(b)(5);- ~ os ‘as an employee, acting on behalf of a federal firearms licensee (FFL), did
cee ..Willfully sell and deliver ‘a firearm to an individual and did not record in the.

Nypoed MSA Mh feed

18 USC 924(a)(1)(D). - — |
ET ee FEL’s. records required to be kept by law pursuant to Title 18 United States
Sete cn cet wats co ceisicr: . Code, Section 923, the name, age and place of residence of the individual to’
Lee whom the fi irearm was sold or delivered

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

   

| / q / i 4 Complainant’s signpature
Ln . ; Candace Garza, ATF Special Agent

Printed name and title

Sworn to before me and signed in my presence.

 

pic Leeen laxr $, 2019 [z2Om 5

S S77 ah. Judge's signature

City and-state: ot McAllen, TX . Judge Peter E. Ormsby, U.S. A Judge

Printed name and title
Case 7:20-cr-00080 Document1 Filed on 12/05/19 in TXSD_ Page 2 of 2

Slt | : | ATTACHMENT A

— _ Omor about February 2), 2019, while being an employee and acting on behalf of a Federal Firearms
_..... Licensee (FFL), located in McAllen, Texas, Jose CRUZ indicated to agents with the Bureau of Alcohol,
- <=: : ° ‘Tobacco, Firearms and Explosives (ATF) that he understood the requirements of the firearms laws and
regulations as a federal firearms licensee. —

_ 2 aur ‘cuit Onor.about November 13,-2019, agents with ATF conducted a consensual interview of Jose CRUZ,
fscare --while still: employed with the sarne FFL, in furtherance of an n investigation that CRUZ was falsifying ATF
, Form 4473s.

at “During the interview,-CRUZ admitted to falsifying an ATF Form 4473 Firearms Transaction Record

 

8 _ datéd November 05, 2019, while employed and on behalf of the FFL. CRUZ stating that he added an
poe additional. firearm to the ATF Form 4473 when in fact the individual did not purchase or request the
~~: firearm. Specifically, CRUZ admitted to falsifying the ATF Form 4473. by adding a Century Arms, model
“-VSKA, 7.62x39mm caliber rifle, serial number $V7004071 to the individual’s ATF Form 4473 when in
. fact CRUZ knew the individual did not purchase or request the AK-47 type rifle.

. .CRUZ.separately and willfully sold and delivered the aforementioned firearm to another individual.
- CRUZ did not record in the FFL’s records that are required to be kept by law pursuant to Title 18, United .
. 7 7... States Code, Section 923, the name, age and place of residence of the individual to whom he willfully
.. Sold-and delivered the firearm to, in violation of Title 18, United States Code, Section 922(b)(5) and
~ 92a(@)(1)@).
